NOT FOR PUBLICATION

                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE

                              :
JOSEPH CORNELIUS TUCKER,      :
                              :
               Plaintiff,     : Civil Action No. 15-6808 (RMB)
                              :
          v.                  :
                              :         OPINION
STATE OF NEW JERSEY DEP’T     :
OF CORR., et al.,             :
                              :
               Defendants.    :
                              :

APPEARANCES:

JOSEPH CORNELIUS TUCKER

     Plaintiff pro se

BEONICA ANGELICA MCCLANAHAN, Esq.
GREGORY R. BUENO, Esq.
New Jersey Attorney General’s Office
25 Market St.
P.O. Box 112
Trenton, NJ 08625
     On behalf of Defendants Bayside State Prison, John Powell and
     State of New Jersey Department of Corrections


BUMB, United States District Judge
     This matter comes before the Court upon Defendants Bayside

State Prison, John Powell and the State of New Jersey Department

of Corrections’ Motion to Dismiss (“Mot. to Dismiss”, ECF No. 47;

Defs’ Brief, ECF No. 47-1) and Plaintiff’s letter in opposition to

Defendants’ motion to dismiss (“Pl’s Letter in Opp.”, ECF No. 50.)
The Court will determine the motion on the briefs, without oral

argument, pursuant to Federal Rule of Civil Procedure 78(b).

I.      BACKGROUND

        A.   Procedural History

        On September 14, 2015, Plaintiff, acting pro se, filed a civil

rights complaint under 42 U.S.C. §§ 1983, 1985. (Compl., ECF No.

1.) Plaintiff paid the filing fee and summons was issued. (Summons

Issued, ECF Nos. 2, 3.) On February 2, 2016, the Court issued a

Notice of Call for Dismissal Pursuant to Local Rule 41.1(a)/4(m),

for lack of prosecution. (“Notice of Call,” ECF No. 4.) Upon

Plaintiff’s response that he had recently obtained counsel, the

Court    withdrew    the   Notice   of   Call,   and   subsequently   granted

Plaintiff’s motion for an extension of time to file an amended

complaint. (Order, ECF No. 6; Order, ECF No. 9.) Plaintiff filed

his amended complaint (“Am. Compl.” or “First Amended Complaint”)

on May 23, 2016, alleging constitutional claims under 42 U.S.C. §

1983 and the New Jersey Constitution, and New Jersey tort claims.

(Am. Compl., ECF No. 8.) Summons issued on September 7, 2016.

(Summons Issued, ECF No. 10.)

        On April 12, 2017, the Court issued a second Notice of Call

for lack of prosecution. (Notice of Call, ECF No. 11.) Upon

Plaintiff’s response, the Court withdrew the Notice of Call and

granted Plaintiff’s request for an extension of time to serve a

summons and the amended complaint on Defendants. (Order, ECF No.

                                         2
13.) On February 21, 2018, the Court granted Defendants Burlington

County Detention Center’s and Mildred Scholtz’s motion to dismiss

the amended complaint. (Opinion, ECF No. 36, Order, ECF No. 37.)

Plaintiff appealed to the Third Circuit Court of Appeals, and this

case was stayed until July 23, 2018, when the Third Circuit

dismissed the appeal for lack of jurisdiction. (Certified Order of

USCA, ECF No. 44.)

         Defendants Bayside State Prison, John Powell and New Jersey

Department of Corrections (“NJDOC”) filed a motion to dismiss on

September 6, 2018. (Mot. to Dismiss, ECF No. 47.) The return date

on the motion was October 1, 2018.

         The Court received its first of several letters from Plaintiff

on October 4, 2018, expressing his concern that his counsel had

not responded to the motion to dismiss. (Letter, ECF No. 49.) After

several more letters from Plaintiff, the Court directed the parties

to appear for a status conference on March 29, 2019. (Order, 53.)

As   a     result      of   that    status       conference,   the   Court    ordered

Plaintiff’s counsel to file an opposition to the pending motion to

dismiss within 21 days or to alternatively to file a motion to

withdraw as counsel. (Order, ECF No. 54.) Plaintiff’s counsel filed

a motion to be relieved as counsel on April 17, 2019. (“Motion to

Withdraw”, ECF No. 58.)

         After   the    Court      granted   Ronald    Thompson’s    motion    to   be

relieved as Plaintiff’s counsel (Order, ECF No. 59), Plaintiff was

                                             3
permitted to file a brief in opposition to the motion to dismiss;

however, he failed to do so. In an order dated May 10, 2019, the

Court stated that if Plaintiff failed to file an opposition to

Defendants’ motion to dismiss within 14 days, it would decide the

motion to dismiss based on Plaintiff’s informal opposition letter

filed on October 23, 2018. (Order, ECF No. 62.) Plaintiff filed a

motion to appoint pro bono counsel without filing an opposition to

Defendants’ motion to dismiss. (Mot. to Appoint Pro Bono Counsel,

ECF No. 63.) For the reasons discussed below, the Court grants

Defendants’ motion to dismiss.

      B.    The Amended Complaint

      Plaintiff      alleged   the   following    facts   in    his   amended

complaint. (Am. Compl., ECF No. 8.) Plaintiff was incarcerated on

July 5, 2012, after entering a guilty plea in the Superior Court

of   New   Jersey,    Burlington     County.   (Id.,   ¶2.)    Plaintiff   was

sentenced to a five-year term of imprisonment with a two-and-a-

half-year term of parole ineligibility. (Id.)

      Plaintiff filed a motion to withdraw his guilty plea on March

16, 2012, but the trial court denied his motion, and Plaintiff

appealed. (Id., ¶3.) On August 6, 2013, the New Jersey Superior

Court Appellate Division remanded the matter to the trial court.

(Am. Compl., ECF No. 8, ¶4.) Plaintiff contends the Appellate

Division’s decision vacated his plea, the only basis for his

imprisonment. (Id., ¶5.) On September 17, 2013, Plaintiff was

                                       4
misclassified      under   the     NJDOC   Classification    System     and

immediately began serving his sentence. (Am. Compl., ECF No. 8,

¶23.) As a result of this misclassification, Plaintiff was wrongly

detained and imprisoned. (Id., ¶24.) Therefore, Plaintiff alleged

his continued imprisonment was illegal, depriving him of his due

process liberty interest. (Id., ¶6.) He further alleged his illegal

detention    was   a   direct    and   foreseeable   consequence   of   the

Department of Corrections’ negligence. (Id.)

     Plaintiff sued all Defendants for violating his rights under

the United States and the New Jersey Constitutions. (Id., ¶11.) He

sued NJDOC, Bayside State Prison and John Powell in their official

and individual capacities. (Am. Compl., ECF No. 8, ¶¶11-17.)

     He further alleged:

            [Plaintiff] repeatedly filed objections and
            complaints based upon all defendants’ wrongful
            conduct.   [Plaintiff’s]   complaint’s   [sic]
            substantially provided all defendants with the
            same information required by the New Jersey
            Tort Claims Act. More than six (6) months have
            passed since [Plaintiff] first complained to
            defendants, and to date no defendant named in
            this complaint has sought to resolve any
            aspect of Tucker’s complaint(s).

(Am. Compl., ECF No. 8, ¶¶51, 64, 85, 90.)

     Plaintiff alleges his illegal detention was a foreseeable

result of the NJDOC’s negligence and deliberate indifference and

violated Plaintiff’s right to due process. (Id., ¶6.) Plaintiff

further alleges the State of New Jersey failed to protect him from


                                       5
improperly trained and supervised individuals. (Am. Compl., ECF

No. 8, ¶7.) Defendants Bayside State Prison, John Powell and the

NJDOC move (1) to dismiss the § 1983 claims in the amended

complaint based on Eleventh Amendment immunity, (2) to dismiss the

New Jersey tort claims based on failure to meet the notice of claim

requirement in N.J.S.A. § 59:8-8, and (3) to dismiss all claims

for failure to state a claim upon which relief may be granted.

(Mot. to Dismiss, ECF No. 47; “Defs’ Brief,” ECF No. 47-1.)

     In opposition, Plaintiff argues that it is the duty of the

trial court, on remand, to obey the mandate of the Appellate Court,

and the Appellate Court ordered Plaintiff’s criminal conviction

reversed and remanded for the Plaintiff to withdraw his guilty

plea. (Pl’s Letter in Opp., ECF No. 50 at 5.) Judge Palmer, the

Superior Court Judge, was not free to limit the terms of the

remand, and any order made without authority is void. (Id.)

Therefore, Plaintiff seeks compensatory and punitive damages for

false imprisonment. (Id.) Plaintiff contends he should have been

released when his sentence was vacated. (Id.)

     Plaintiff also responded to Defendants’ Eleventh Amendment

immunity defense. (Id. at 6.) Plaintiff notes that state actors

can be sued in their individual capacities for money damages. (Id.

at 7.) He further states that he is bringing his claims under 42

U.S.C.   §   1983,   and   that   the   New   Jersey   Tort   Claims   Act   is

inapplicable. (Id.) Plaintiff asserts his attorney did not have

                                        6
approval to amend the complaint to add a claim under the New Jersey

Tort Claims Act. (Id.)

      Next, Plaintiff addresses Defendants’ contention that the

amended complaint failed to state a claim under §§ 1983 and 1985.1

(Id. at 7-8.) Plaintiff contends that reckless indifference or

gross negligence to his liberty interest may be sufficient to state

a   claim   under   the   Due   Process   Clause;   thus,   his   claims   are

actionable under § 1983. (Id. at 8.) In support of his claim that

his conviction was vacated, Plaintiff states that he received a

Fair Release and Reentry Act Portfolio from the State Department

of Corrections on September 6, 2013 and again on August 19, 2015.

(Id.) Plaintiff also cites several NJDOC Progress Notes indicating

his sentence was vacated, as well as a Burlington County DOC letter

dated November 20, 2013. (Id.) Finally, Plaintiff points to a

September 6, 2013 Order, acknowledging his “legal release from

prison.” (Id. at 9.)

II.   DISCUSSION

      A.    Standard of Review

      Under Federal Rule of Civil Procedure 12(b)(6), courts may

dismiss a complaint for failure to state a claim upon which relief

may be granted. A plaintiff need only present a “short and plain

statement of the claim showing that the pleader is entitled to


1 Although the original complaint contained claims under 42 U.S.C.
§ 1985, the amended complaint does not.
                                      7
relief.” Fed. R. Civ. P. 8. A complaint must “ʽgive the defendant

fair notice of what the . . . claim is and the grounds upon which

it rests.’” Palakovic v. Wetzel, 854 F.3d 209, 219 (3d Cir. 2017)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)) (alteration in

original)).

      “ʽ[A]   complaint   must    contain   sufficient   factual    matter,

accepted as true, to state a claim to relief that is plausible on

its face.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S.Ct. 1937 (2009) (citation and internal quotation marks omitted).

A claim is facially plausible if the factual content “ʽallows the

court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.’” Id.

      Courts assessing the sufficiency of a complaint on a motion

to dismiss under Fed. R. Civ. P. 12(b)(6) should first determine

the elements a plaintiff must plead to state a claim, and second

identify allegations that are no more than conclusions, which are

not entitled to the assumption of truth. Palakovic, 854 F.3d at

220 (quoting Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221

(3d   Cir.    2011)   (internal   quotation   marks   omitted)     (quoting

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)).

Third, courts should assume well-pleaded factual allegations are

true and “then determine whether they plausibly give rise to an

entitlement for relief.’” Id. (quoting Iqbal, 129 S. Ct. at 1950.)

                                     8
     B.   Analysis

          1.     Section 1983 Claims and NJCRA Claims

     The Eleventh Amendment to the U.S. Constitution provides that

“the judicial power of the United States shall not be construed to

extend to any suit in law or equity commenced or prosecuted against

one of the United States by citizens of any foreign state.”

Sovereign immunity, described by the Eleventh Amendment “extends

to state agencies and state officers, ‘as long as the state is the

real party in interest.’” Estate of Lagano v. Bergen County

Prosecutor's Office, 769 F.3d 850, 857 (3d Cir. 2014) (quoting

Fitchik v. N.J. Transit Rail Operations, 873 F.2d 655, 659 (3d

Cir. 1989). Section 1983 claims for monetary damages against a

state prison warden in his official capacity are barred by Eleventh

Amendment immunity. Stevenson v. Carroll, 474 F. App’x 845, 848

(3d Cir. 2012) (per curiam). Likewise, Section 1983 claims for

monetary damages against the NJDOC, a state agency, and Bayside

State Prison, controlled by the NJDOC, are also barred by the

Eleventh Amendment. Fox v. Bayside State Prison, 726 F. App’x 865,

867-68 (3d Cir. 2018) (the NJDOC “is quintessentially an arm of

the state” and “as a facility wholly owned and operated by the

DOC, Bayside is similarly protected.”)

     Plaintiff    also   brought   constitutional   claims   against

defendants, which fall under the New Jersey Civil Rights Act

(“NJCRA”). The NJCRA § 10:6-2(c) provides, in relevant part,

                                   9
          Any person who has been deprived of any
          substantive due process or equal protection
          rights, privileges or immunities secured by
          the Constitution or laws of the United States,
          or any substantive rights, privileges or
          immunities secured by the Constitution or laws
          of this State, or whose exercise or enjoyment
          of those substantive rights, privileges or
          immunities has been interfered with or
          attempted to be interfered with, by threats,
          intimidation or coercion by a person acting
          under color of law, may bring a civil action
          for damages and for injunctive or other
          appropriate relief.

(emphasis added).

     The New Jersey Code defines the word “person” as follows:

          [t]he word “person” includes corporations,
          companies, associations, societies, firms,
          partnerships and joint stock companies as well
          as individuals ... and, when used to designate
          the owner of property which may be the subject
          of an offense, includes this State, the United
          States, any other State of the United States
          as defined infra and any foreign country or
          government lawfully owning or possessing
          property within this State.

N.J.S.A. § 1:1–2. The word “person” does not include the State or

state officials in their official capacities. Didiano v. Balicki,

488 F. App’x 634, 638 (3d Cir. 2012).

     Plaintiff contends that he has sued the defendants in their

individual capacities. An entity cannot be sued in an individual

capacity. See Kentucky v. Graham, 473 U.S. 159, 167-68 (1985)

(describing   difference   between      individual   and   official

capacities). John Powell is an individual who can be sued in his

individual capacity, and the Court will address the claims against

                                10
John Powell in his individual capacity below. The § 1983 claims

against Bayside State Prison and NJDOC are dismissed with prejudice

because they are immune under the Eleventh Amendment.

          2.   New Jersey Tort Claims Act

     Defendants assert Plaintiff’s claims under the NJTCA should

be dismissed with prejudice for failure to file a Notice of Claim

and as barred by the statute of limitations. (Defs’ Brief, ECF No.

47-1 at 9-12.) Plaintiff asserts he did not approve of his attorney

bringing an NJTCA claim in the amended complaint. (Pl’s Letter in

Opp., ECF No. 50 at 7.) Nonetheless, because tort claims were

brought in the amended complaint, the Court will address the notice

requirement of the NJTCA.

     Under the NJTCA, “[n]o action shall be brought against a

public entity or public employee under this act unless the claim

upon which it is based shall have been presented in accordance

with the procedure set forth” in the statute. N.J.S.A. § 59:8-3.

Among other things, the notice of claim must contain the name or

names of the public entity and employee(s) causing the injury.

N.J.S.A. § 59:8-4. The claim must be filed with the Attorney

General or the department or agency involved in the alleged

wrongful act or omission. N.J.S.A. § 59:8-7. The notice of claim

must be filed “not later than the 90th day after accrual of the

cause of action.” N.J.S.A. § 59:8-8. “After the expiration of six



                                11
months from the date notice of claim is received, the claimant may

file suit in an appropriate court of law.” Id. Furthermore,

          the claimant shall be forever barred from
          recovering against a public entity or public
          employee if:

               a. He failed to file his claim with the
               public entity within 90 days of accrual
               of his claim except as otherwise provided
               in section 59:8-9; or

               b. Two years have elapsed      since   the
               accrual of the claim; or

               c. The claimant or his authorized
               representative entered into a settlement
               agreement with respect to the claim.

N.J.S.A. § 59:8-8.

     An exception to the 90-day filing requirement permits a

claimant to seek permission from a Superior Court Judge, within

one year after accrual of the claim, to file a late notice of claim

upon extraordinary circumstances. N.J.S.A. § 59:8-9. After two

years have elapsed from the date of accrual, the claimant is

forever barred from recovery. Id., § 59:8-8(b). “Although the

doctrine of substantial compliance has occasionally been applied

in the tort claims context, it has been limited carefully to those

situations in which the notice, although both timely and in

writing, had technical deficiencies that did not deprive the public

entity of the effective notice contemplated by the statute.” D.D.

v. Univ. of Med. & Dentistry of New Jersey, 61 A.3d 906, 923 (N.J.

2013).

                                12
     Plaintiff alleged he was wrongfully detained beginning on

September 6, 2013. (Am. Compl., ECF No. 3, ¶40.) Plaintiff alleged

in his amended complaint that he did not file a notice of claim in

accordance with the NJTCA. (Id., ¶57.) However, Plaintiff asserted

substantial compliance with the notice of claim. (Am. Compl., ECF

No. 8, ¶¶51, 64, 85, 90.) The substantial compliance doctrine

          requires the moving party to show: (1) the
          lack of prejudice to the defending party; (2)
          a series of steps taken to comply with the
          statute involved; (3) a general compliance
          with the purpose of the statute; (4) a
          reasonable notice of petitioner's claim; and
          (5) a reasonable explanation why there was not
          strict compliance with the statute.

Lebron v. Sanchez, 970 A.2d 399, 406 (N.J. Super. Ct. App. Div.

2009) (quoting Ferreira, 836 A.2d 779 (internal citations and

quotations omitted)).

     Plaintiff’s allegations of substantial compliance do not meet

this standard. Particularly lacking is a reasonable explanation

why there was not strict compliance with the statute and no

allegation of lack of prejudice to the defending parties. Although

Plaintiff might cure this deficiency by filing an amended complaint

alleging additional facts concerning his notice of tort claims,

amendment is futile because all of the claims in the amended

complaint are premised on the faulty conclusion that Plaintiff’s

conviction and sentence were vacated and he was entitled to release




                                13
from prison on September 6, 2013. Therefore, the Court dismisses

Plaintiff’s state tort claims against Defendants with prejudice.

          2.   Constitutional Claims under 42 U.S.C. § 1983 and
               New Jersey Civil Rights Act

     Plaintiff alleges Defendants violated his rights under the

New Jersey Constitution and the Fourth, Fifth and Fourteenth

Amendments of the United States Constitution by not releasing him

from prison on September 6, 2013, based on the Appellate Division’s

Order. (Am. Compl., ECF No. 8, Counts 1-3, 7 and 8.) Defendants

contend that Plaintiff fails to state a constitutional claim

because the Appellate Division never ordered that Plaintiff be

released from custody nor did it vacate his conviction or sentence.

(Defs’ Brief, ECF No. 47-1 at 13-15.)

     42 U.S.C. § 1983 provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State … subjects … any citizen of the
          United States … to the deprivation of any
          rights … secured by the Constitution and laws,
          shall be liable to the party injured in an
          action at law…

     The NJCRA provides, in part:

          Any person who has been deprived of any
          substantive due process or equal protection
          rights, privileges or immunities secured by
          the Constitution or laws of the United States,
          or any substantive rights, privileges or
          immunities secured by the Constitution or laws
          of this State ... may bring a civil action for
          damages and or injunctive or other appropriate
          relief.


                                14
N.J.S.A. § 10:6-2(c).

      The New Jersey Civil Rights Act is analogous to 42 U.S.C. §

1983 in that it creates a private right of action for violation of

civil rights secured by the New Jersey Constitution, the laws of

the state of New Jersey, and the Constitution and laws of the

United States. See Gormley v. Wood-El, 93 A.3d 344, 358 (N.J. 2014)

(“Section 1983 applies only to deprivations of federal rights,

whereas N.J.S.A. 10:6–1 to 2 applies not only to federal rights

but   also    to    substantive       rights       guaranteed    by    New   Jersey's

Constitution and laws.”) “[C]ourts in this district have generally

interpreted        the   NJCRA   to    be        coextensive    with   its    federal

counterpart.” Estate of Lydia Joy Perry ex rel. Kale v. Sloan,

Civ. No. 10–4646 (AET), 2011 WL 2148813, at *2 (D.N.J. May 31,

2011) (citing Jefferson v. Twp. of Medford, 2010 WL 5253296, at

*13 (D.N.J. Dec. 16, 2010); Celestine v. Foley, 2010 WL 5186145,

at *6 (D.N.J. Dec. 14, 2010); Chapman v. New Jersey, 2009 WL

2634888, at *3 (D.N.J. Aug. 25, 2009); Slinger v. New Jersey, 2008

WL 4126181, at *5 (D.N.J. Sept. 4, 2008), rev'd in part on other

grounds, 366 F. App'x 357 (3d Cir. 2010)).

      The parties have not distinguished any claims under the NJCRA

from their counterparts under § 1983 for the purpose of this motion

to dismiss. The Court will apply precedent regarding § 1983 claims

to the parallel claims under the NJCRA.



                                            15
       “Consideration of ‘matters of public record’ and ‘documents

incorporated into the complaint by reference’ are matters of which

a court may take judicial notice.” Jonas v. Gold, No. CIV.A. 13-

2949, 2014 WL 4854484, at *6 (D.N.J. Sept. 30, 2014), aff'd, 627

F. App'x 134 (3d Cir. 2015) (quoting Tellabs, Inc. v. Makor Issues

& Rights, Ltd., 551 U.S. 308, 322 (2007)); Fed. R. Evid. 201(b)(2);

see also Southern Cross Overseas Agencies, Inc. v. Wah Kwong

Shipping Group Ltd., 181 F.3d 410, 426 (3d Cir. 1999) (quoting

City of Pittsburgh v. West Penn Power Co., 147 F.3d 256, 259 (3d

Cir.    1998)   (court   may   examine   documents   of   unquestioned

authenticity on which the plaintiff's claim depends); Pension

Benefit Guar. Corp. v. White Consol. Industries, Inc., 998 F.2d

1192, 1196 (3d Cir. 1993) (same); Romani v. Shearson Lehman Hutton,

929 F.2d 875, 879 & n. 3 (1st Cir. 1991) (rejecting a fraud claim

in light of the underlying documents, pursuant to a 12(b)(6)

motion)).

       The Court takes judicial notice of State v. Tucker, Ind. No.

08-07-0769, 2013 WL 4483353 (App. Div. Aug. 23, 2013) (per curiam),

referenced in the amended complaint. The Court also takes judicial

notice, as a public record, of the trial court’s order after the

remand hearing. (See Certification of Warden Mildred Scholtz, Ex.

2, State v. Tucker, Court’s Decision on Defendant’s Motion to

Withdraw his Guilty Plea (Sup. Ct. N.J., Law Division, Burlington

County, Dec. 9, 2013) (ECF No. 27-4 at 34-52).

                                   16
      All of Plaintiff’s claims are premised on his belief that the

New   Jersey    Superior   Court,     Appellate    Division     vacated   his

conviction     and   sentence   on   September    6,   2013.   The   Appellate

Division held:

             To assure defendant's rights are respected,
             the trial judge cannot employ robotic or
             perfunctory procedures at the time the court
             considers defendant's guilty plea and when
             reviewing any subsequent motions to withdrawal
             such a plea. The integrity of the process must
             be respected and the judge must fully evaluate
             the facts and circumstances which support the
             court's   conclusions.   Unfortunately,   that
             process was not followed in this matter, and
             we are constrained to reverse and remanded
             [sic] for a hearing on defendant [sic] motion
             to withdraw his guilty plea.

State v. Tucker, Ind. No. 08-07-0769, 2013 WL 4483353, at *4 (App.

Div. Aug. 23, 2013) (per curiam). On remand, the trial court denied

bail pending the remand hearing, and, after the hearing, denied

Plaintiff’s motion to withdraw his guilty plea. (Certification of

Warden Mildred Scholtz, Ex. 2, State v. Tucker, Court’s Decision

on Defendant’s Motion to Withdraw his Guilty Plea (Sup. Ct. N.J.,

Law Division, Burlington County, Dec. 9, 2013) (ECF No. 27-4 at

31-52).

      The public record shows that the Appellate Division remanded

for a hearing on Plaintiff’s motion to withdraw his guilty plea

because the trial court did not give reasons for its denial of the

motion. The Appellate Division did not direct the trial court to

grant Plaintiff’s motion to withdraw his guilty plea, it did not

                                      17
vacate the judgment of conviction, and it did not reinstate the

charges dismissed pursuant to the plea agreement. Cf. State v.

Lipa, 98 A.3d 574, 582 (N.J. 2014) (stating that conviction was

vacated and charges reinstated upon withdrawal of guilty plea).

     After a full hearing, the trial court gave reasons for denying

Plaintiff’s motion to withdraw his guilty plea, complying with the

remand by the Appellate Division. The documents Plaintiff received

from the NJDOC that led him to believe he was to be released after

the Appellate Division’s September 6, 2013 decision do not entitle

him to release. Therefore, Plaintiff fails to state a claim upon

which relief may be granted, and Defendants’ motion to dismiss is

granted.

III. THE REMAINING   DEFENDANTS    ARE   DISMISSED   FOR   FAILURE   TO
     PROSECUTE

     A. Factual and Procedural Background

     Two defendants remain in this action, Evelyn Davis and Karen

Hughes. (Am. Compl., ECF No. 8, ¶¶14, 16.) On May 2, 2017, the

Court granted Plaintiff’s request for an extension of time to

obtain service of the First Amended Complaint, and permitted

Plaintiff to serve the First Amended Complaint on Defendants by

May 12, 2017. (Order, ECF No. 13.) Summons were returned executed

as to Bayside State Prison and John Powell. (ECF Nos. 14-18.) The

docket entry for ECF No. 24 purports to be an “Affidavit of Service

for Summons and Amended Complaint on Director Karen Hughes/BCJ”


                                  18
but the return of service does not indicate that Karen Hughes was

served. There are no entries for summons executed on Evelyn Davis.

     B.     Analysis

     Federal Rule of Civil Procedure 41(b) permits a court to sua

sponte    dismiss an action for failure to prosecute. Parks v.

Ingersoll-Rand Co., 380 F. App’x 190, 195-96 (3d Cir. 2010) (citing

Link v. Wabash R. Co., 370 U.S. 626, 632 (1962)). A court may

dismiss for failure to prosecute if the following factors weigh in

favor of dismissal

            (1) the extent of the party's personal
            responsibility; (2) the prejudice to the
            adversary caused by the failure to meet
            scheduling orders and respond to discovery;
            (3) a history of dilatoriness; (4) whether the
            conduct of the party or the attorney was
            willful or in bad faith; (5) the effectiveness
            of sanctions other than dismissal, which
            entails an analysis of alternative sanctions;
            and (6) the meritoriousness of the claim or
            defense.

Id. at 194 (3d Cir. 2010) (quoting Poulis v. State Farm Fire &

Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984)).

            1.    The Party’s Personal Responsibility

     Plaintiff bears at least some responsibility for failure to

timely    serve   Evelyn   Davis   and    Karen   Hughes   in   this   matter.

Plaintiff commenced the action pro se on September 14, 2015 and

summons was issued on September 15, 2015. (Compl., ECF No. 1,

Summons Issued, ECF No. 2.) On February 2, 2016, the Court issued

a Notice of Call for Dismissal because the action was pending more

                                     19
than 120 days without any action having been taken. (Notice of

Call, ECF No. 4.) When Plaintiff responded that he had recently

obtained counsel, the Court withdrew the Notice of Call and ordered

that Plaintiff serve the defendants by May 18, 2016 or the matter

would be dismissed without prejudice. (Order, ECF No. 6.) Plaintiff

himself was responsible for failure to prosecute the action until

he obtained counsel, who filed an amended complaint on May 23,

2016 but did not serve the defendants until May 2017.

          2.   Prejudice to the Adversary

     “An adversary may be prejudiced where the failure to prosecute

results in the irretrievable loss of evidence, the dimming of

witnesses' memories, or deprivation of information through non-

cooperation with discovery.” Parks, 380 F. App'x at 194 (citing

Adams v. Trustees of New Jersey Brewery Employees’ Pension Trust

Fund, 29 F.3d 863, 873 (3d Cir. 1994) (citing Scarborough v.

Eubanks, 747 F.2d 871, 876 (3d Cir. 1984)).

     It has been more than three-and-a-half years since Plaintiff

initiated this action for alleged wrongdoing that occurred in

September 2013, and Evelyn Davis and Karen Hughes have not been

served as of June 2019. If required to defend the action now, they

would likely be prejudiced by the dimming of witnesses’ memories

or loss of evidence.




                                20
          3.   History of Dilatoriness

     Plaintiff has a history of dilatoriness in this action. The

Court twice issued Notices of Call for dismissal for failure to

prosecute (ECF Nos. 4, 11.) After the Court granted a motion to

dismiss brought by defendants who were ultimately served the

summons and amended complaint, Karen Hughes and Evelyn Davis still

have not been served.

          4.   Whether the Conduct Was Willful or in Bad Faith

     The Court ordered a status conference in March 2019 to

determine why Plaintiff’s counsel had not responded to the October

2018 motion to dismiss by Defendants Bayside State Prison, NJDOC

and John Powell. (Order, ECF No. 53, 54.) Plaintiff’s counsel had

withdrawn from representing Plaintiff in the Third Circuit Court

of Appeals when Plaintiff appealed this Court’s February 21, 2018

order, but had neglected to file a motion to withdraw from this

proceeding. See Tucker v. New Jersey Department of Corrections, et

al., Civ. No. 18-1644 (3d Cir. 2019).

     At the status conference, the Plaintiff and counsel believed

they had worked out their differences and counsel would continue

in this matter. However, on April 17, 2019, Plaintiff’s counsel

filed a motion to withdraw his representation, citing a fundamental

disagreement. (Mot. to Withdraw, ECF No. 58.) There is some element

of willfulness in the failure to timely prosecute this matter due

to the poor relationship between Plaintiff and his counsel.

                                21
            5.     The Effectiveness of Alternative Sanctions

      The   only   appropriate   sanction    remaining   for     failure   to

prosecute is dismissal because the Court has determined that the

amended complaint fails to state a claim upon which relief can be

granted and that amendment is futile. No purpose would be served

by permitting Plaintiff additional time to serve defendants with

a complaint that fails to state a claim for relief.

            6.     The Meritoriousness of the Claim or Defense

      As discussed in this Opinion, Plaintiff’s claims lack merit.

This factor strongly weighs in favor of dismissal for lack of

prosecution.

      None of these factors weight against dismissal, and the

history of dilatoriness and lack of merit of the claims weigh

strongly in favor of dismissal. Therefore, the Court will dismiss

the amended complaint with prejudice.

IV.   CONCLUSION

      For   the    reasons   discussed    above,   Defendants’   motion    to

dismiss (ECF No. 47) is granted; the remainder of the amended

complaint is dismissed with prejudice for failure to prosecute,

and Plaintiff’s motion to appoint pro bono counsel is dismissed as

moot.2




2 See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993) (holding that
before a court may appoint pro bono counsel it must first appear
that the claim has some merit in fact and law).
                                     22
An appropriate Order follows.



DATED: July 15, 2019                 s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                23
